DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 07/28/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11107279. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of instant application are anticipated by claims 1-20 of U.S. Patent No. 11107279. 
Instant Application
U.S. Patent No. 11107279
1. A method comprising: 
1. A method comprising: 

determining, by a first computing device, a location of a selection in a space viewable in a camera view on a display of the first computing device; detecting, by the first computing device, movement of the first computing device;
generating, by a first computing device, a path starting from a location of a selection in a space viewable in a camera view on the first computing device and following movement of the first computing device, by performing operations comprising: 
generating, by the first computing device, a path starting from the location of the selection and following the movement of the first computing device by performing operations comprising: 
generating, by the first computing device, a three-dimensional (3D) mesh along the path following the movement of the first computing device using multiple X, Y, and Z coordinates calculated based on the movement of the first computing device; 
generating, by the first computing device, a three-dimensional (3D) mesh along the path following the movement of the first computing device using multiple X, Y, and Z coordinates calculated based on the movement of the first computing device; 
populating, by the first computing device, the 3D mesh with a selected color and texture type to generate a 3D paint object; and 
populating, by the first computing device, the 3D mesh with a selected color and texture type to generate a first 3D paint object; and 
causing, by the first computing device, the generated 3D paint object to be displayed; 
causing, by the first computing device, the generated first 3D paint object to be displayed; 

receiving, by the first computing device, data for a second 3D paint object being drawn on a second computing device in the space; causing, by the first computing device, display of the second 3D paint object being drawn on the second computing device during display of the first 3D paint object; receiving, by the first computing device, a request to send a message comprising an image or video overlaid by the first 3D paint object; 
capturing, by a camera of the first computing device, an image or video overlaid by the displayed 3D paint object; 
capturing, by a camera of the first computing device, the image or video overlaid by the displayed first 3D paint object; 
generating, by the first computing device, a message comprising the image or video overlaid by the 3D paint object; and 
generating, by the first computing device, the message comprising the image or video overlaid by the first 3D paint object; and 
sending, by the first computing device, the message to a second computing device.
sending, by the first computing device, the message to a third computing device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 9, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3DBrush (a mobile device application developed by Ilya Rimchikov, on sale in or before September 2018), in view of WhatsApp (an mobile application initially developed by Brian Acton and Jan Koum, on sale in or before May 2009). Following two YouTube videos are cited to demonstrate specific features of 3DBrush: “Draw in 3D Space With AR Magic (3DBrush) This App Is Amazing!” posted by Tech Connect on 9/10/2018 (cited on IDS 7/28/2021, hereinafter “3DBrush Demo”); and “3DBrush” posted by Glitter Sparkles on 11/11/2018 (cited on IDS 7/28/2021, hereinafter “Sparkles”). Following YouTube video is cited to demonstrate specific features of WhatsApp: “WhatsApp Messenger - How To Send A Video” posted by showhow2 on 12/30/2014 (cited on IDS 7/28/2021, hereinafter “showhow2”).
Regarding Claim 1, 3DBrush teaches a method comprising: 
generating, by a first computing device, a path starting from a location of a selection (3DBrush Demo, 0:24-0:27, or 0:40-0:41, or 1:04-1:08, or 1:27-1:33. A sphere is displayed indicating the selection of a location) in a space viewable in a camera view on the first computing device and following movement of the first computing device (3DBrush Demo, 0:30-0:45, see the trajectory generated on the screen.), by performing operations comprising: 
generating, by the first computing device, a three-dimensional (3D) mesh along the path following the movement of the first computing device (3DBrush Demo, 0:30-0:45, or 1:12-1:20, or 1:34-1:53. See the cylindrical meshes generated on the screen) using multiple X, Y, and Z coordinates calculated based on the movement of the first computing device (3DBrush calculates instant spatial coordinates of the stroke based on both of the finger touch point and the movement of the device: see 3DBrush Demo 0:24-0:27, the user using his finger to draw the line while the device remaining steady; see 3DBrush Demo 0:40-0:45 and 0:50-0:56, the user moving the device to draw the line while his finger remains touching a same position on the device. The claim does not exclude additional user finger input during the device movement. 3DBrush therefore teaches the claimed limitation); 
populating, by the first computing device, the 3D mesh with a selected color and texture type to generate a 3D paint object (3DBrush Demo, 0:30-0:45, or 1:12-1:20, or 1:34-1:53. See the different colors applied to the cylindrical meshes); and 
causing, by the first computing device, the generated 3D paint object to be displayed (3DBrush Demo, 0:30-0:45, or 1:12-1:20, or 1:34-1:53); 
capturing, by a camera of the first computing device, an image or video overlaid by the displayed 3D paint object (Sparkles, 2:40-4:15 shows that 3DBrush could be used to capture a video and save it. Examiner also notices an image capturing button (next to the video capturing button) on the bottom of the screen. See 2:45 when the video capturing started and 3:05 when the video capturing ended); 
generating, by the first computing device, a message comprising the image or video overlaid by the 3D paint object (Sparkles, 3:05-3:12 shows that 3DBrush supports sending captured videos through “Message”). 
3DBrush does not expressly teach sending, by the first computing device, the message to a second computing device. However, these features merely refer to the functions of a messaging application installed on computing device. For example, WhatsApp teaches the features of sending, by the first computing device, the message to a second computing device (see showhow2 0:10-0:40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send a video produced by 3DBrush through WhatsApp’s messaging function. Doing so could allow user to share videos with friends.
Regarding Claim 2, 3DBrush-WhatsApp teaches the method of claim 1, wherein the location comprises an X, Y, and Z coordinate in the space viewable in the camera view on the display of the computing device (3DBrush Demo, 0:24-0:27, or 0:40-0:41, or 1:04-1:08, or 1:27-1:33. The sphere has XYZ coordinates).
Regarding Claim 3, 3DBrush-WhatsApp teaches the method of claim 1, wherein the 3D paint object is generated in real time based on the movement of the first computing device during the selection in the space viewable in the camera view on the display of the first computing device (3DBrush Demo, 0:30-0:45, or 1:12-1:20, or 1:34-1:53).
Regarding Claim 5, 3DBrush-WhatsApp teaches the method of claim 1, wherein generating the 3D paint object further comprises tapering at least one of a beginning or an ending of a 3D paint line of the 3D paint object (3DBrush Demo, 0:24-0:26 shows tapering both a beginning and an ending of a 3D paint line).
Regarding Claim 6, 3DBrush-WhatsApp teaches the method of claim 1, wherein the 3D mesh comprises a cylindrical or polygon shape causing a 3D paint line of the 3D paint object to be in a cylindrical or polygon shape (3DBrush Demo, 0:30-0:45, or 1:12-1:20, or 1:34-1:53).
Regarding Claim 8, 3DBrush-WhatsApp teaches the method of claim 1, wherein the 3D mesh comprises more than one shape and the 3D paint object is generated using more than one shape (3DBrush Demo, 0:30-0:45 teaches a first shape -- a human; 1:12-1:20 teaches a second shape – a sword).
Regarding Claim 9, 3DBrush-WhatsApp teaches the method of claim 8, wherein each shape of the more than one shape comprises a color and texture type (3DBrush Demo, 0:30-0:45 teaches the first shape is blue; 1:12-1:20 teaches the second shape is silver).
Regarding Claim 11, 3DBrush-WhatsApp teaches the method of claim 1, wherein the 3D paint object is displayed on the second computing device during display of a second 3D paint object on the second computing device (sending two videos produced by 3DBrush through WhatsApp’s messaging function would teach the claimed feature).
Regarding Claim 12, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 13, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject this claim.
Regarding Claim 16, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.
Regarding Claim 17, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject this claim.
Regarding Claim 19, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject this claim.
Regarding Claim 20, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3DBrush, in view of WhatsApp, further in view of HEINEN (US 20200312029 A1, cited on IDS 7/28/2021).
Regarding Claim 4, 3DBrush-WhatsApp teaches the method of claim 1. In the same field of endeavor, HEINEN discloses receiving a request to send the generated 3D paint object ([0171] “Additionally or alternatively, painting functionality may be provided, which means that using a brush or pencil drawing tool the user will be able to annotate features directly on the 360.degree.” ) to a third computing device; and sending the 3D paint object to the third computing device, wherein the 3D paint object is overlaid on an image or video captured by the third computing device ([0332] “In these examples, the user can save 360136 this textured mesh 360138 into a 3D model and its corresponding keyframe 360112 on the device including but not limited to devices described in the FIG. 30a or discard 360135 the mesh.” [0333] “In certain examples, in the browser 360140, the generated textured mesh 360138 may be used either as a usual 3D model in a virtual scene or as a 3D marker 360144 in the virtual scene when it is used as an augmented reality overlay over the physical scene.” Examiner notes that sending the saved 3D model to a third computing device and loading the 3D model into an image editing tool, a video editing tool, a CAD tool, or other 3D model viewing tools installed on the third computing device could teach the claimed features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of 3DBrush-WhatsApp with the features of transmitting and reconstructing the generated 3D paint object. Doing so could improve the portability of created contents and provide more flexibility to users.
Regarding Claim 15, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject this claim.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3DBrush, in view of WhatsApp, further in view of “LightSpace - 3D painting in AUGMENTED REALITY” (posted on or before 1/30/2020, cited on IDS 7/28/2021, hereinafter “LightSpace”).
Regarding Claim 7, 3DBrush-WhatsApp teaches the method of claim 1. In the same field of endeavor, LightSpace teaches wherein the texture type is a type particle and the 3D paint object comprises 3D particles along the path (on 2nd page there are six videos shown under the section of “LIGHTSPACEAPP ON INSTAGRAM”. Examiner noticed that at least the second video shows 3D particles along the path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented particle type materials for the 3D painting. Doing so could assist the user to create more animation effects.
Regarding Claim 18, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject this claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 3DBrush, in view of WhatsApp, further in view of Lu (US 20180239434 A1).
Regarding Claim 10, 3DBrush-WhatsApp teaches the method of claim 1. In the same field of endeavor, Lu teaches applying a smoothing algorithm to the path ([0054] “As shown in the example implementation 400 of FIG. 4A, for instance, a stroke input 402 is beautified by the stroke beautification module 314 by a smoothing technique (e.g., a B-spline technique) to form a smoothed stroke input 404.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented a smoothing algorithm to smooth the path. Doing so could “beautify a stroke input”, as taught by Lu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613